Citation Nr: 1432116	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  12-16 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served from June 2002 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Virtual VA claims file has been reviewed.  Documents in the Veterans Benefits Management System are duplicative of those in the virtual and paper claims file.


FINDINGS OF FACT
	
1.  The Veteran was treated in service for adjustment disorder with mixed anxiety and depressed mood.

2.  The Veteran has been treated for psychiatric complaints since service and was diagnosed with chronic adjustment disorder, with depressed mood, which is attributable to service.


CONCLUSION OF LAW

Chronic adjustment disorder with depressed mood was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Nevertheless, the Board also observes that the undersigned VLJ, at the Veteran's December 2012 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As psychosis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that the Veteran had active service during a period of war.  The Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable.

The Veteran contends that his current psychiatric disorder is attributable to his service, including his treatment for adjustment disorder with depressed mood during service.  Service treatment records confirm that the Veteran complained of and was treated for adjustment disorder with depressed mood and depression during service; symptoms included irritability, insomnia, and anxiety.  October 2006 and November 2006 treatment records state that the symptoms associated with Veteran's adjustment disorder with depressed mood were resolved, and the Veteran was declared to be in remission.  Nonetheless, a June 2009 treatment record indicates that the Veteran complained of a depressed mood and was referred to psychiatry for further evaluation.  

Post-service VA and private treatment records show continued treatment for mood disorder, not otherwise specified, with anxiety, possible bipolar disorder, and signs and symptoms of depression.  Complaints included insomnia, persistent sadness, lack of concentration, irritability, and anxiety.  

During the June 2010 VA examination, the examiner diagnosed the Veteran with a personality disorder, which was not caused or aggravated by his service.  The VA examiner found that the Veteran did not meet the criteria for a psychiatric disorder, including bipolar disorder; the VA examiner also concluded that there was no evidence of psychosis, anxiety, or independent adjustment disorder.  

A May 2011 mental status examination shows that the VA psychiatrist found that the Veteran met the DSM-IV criteria for bipolar II disorder, with predominantly depressive episodes, and eating disorder secondary to mood disorder; the VA physician indicated that psychological testing showed that the Veteran did not have a personality disorder.  

A September 2011 letter from a VA clinical psychologist states that testing of the Veteran was consistent with bipolar II disorder.  The psychologist stated that a review of the Veteran's service treatment records shows depressive symptoms which are reflected in his current bipolar disorder; the clinical psychologist opined that the Veteran's psychiatric disorder developed during his military service and continued since that time, without resolution.

An October 2011 Bear River Mental Health Assessment indicates that the Veteran reported mood swings, irritability, severe depression, and sleep disturbance; he complained of irritability and difficulties with decreased interest in activities and decreased concentration.  He also reported feeling anxious and hopeless.  Following an evaluation, the diagnoses were bipolar II disorder by history and anxiety disorder, not otherwise specified. 

A November 2011 VA examination report noted that the Veteran had a history of adjustment disorder with mixed anxiety and depressed mood, in full remission; the VA examiner stated that following his 2006 treatment, there were no further signs or symptoms of a psychiatric disorder in service.  The examiner found that the Veteran had mental status findings of low self-esteem and self-doubt, affective instability, and negative thought processes.  The VA examiner noted that the Veteran had chronic maladjustment with mixed anxiety and depressed features, but concluded that the Veteran had identity problems and a personality disorder; the examiner stated that the Veteran did not have a psychiatric disorder, but did not meet the full criteria of a particular personality disorder, either.

A May 2012 VA addendum report indicated that the Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood, in full remission, as well as a mixed personality disorder with borderline and dependent personality traits.  The VA examiner stated that the Veteran did not meet the diagnostic criteria for any other psychiatric disorder and that there was no evidence to support the Veteran's contention of bipolar disorder due to service.  The VA examiner also stated that the Veteran's adjustment disorder remitted and resolved prior to discharge from service, as there were no psychiatric symptoms or signs between 2006 and 2009, and there was no adjustment or related disorder after discharge from service.

In an October 2012 letter, a private clinical psychologist states that the Veteran's current symptoms are related to his symptoms during service.  The psychologist also noted that the Veteran's diagnosis was changed to chronic adjustment disorder, with depressed mood, as his symptoms are best represented by that diagnosis, as the Veteran's adjustment disorder with depressed mood is recurrent. 

The Veteran testified before the undersigned VLJ in December 2012 that he had depression, anxiety and adjustment problems during service, which have continued since his service.   He also testified that he felt his current psychological disorder, however diagnosed, is a continuation of the in-service manifestations.

The Board finds that the evidence of record demonstrates service connection for chronic adjustment disorder with depressed mood is warranted.   The Board acknowledges that the VA examiners have found that the Veteran had a personality disorder unrelated to his service.  However, the Board notes that the VA examiners did not consider that the Veteran also had psychiatric complaints in 2009, prior to his discharge from service; to the contrary, the VA examiners incorrectly asserted that the Veteran did not have any symptoms between 2006 and 2009.  Moreover, the VA examiner's determination that the Veteran had no related residuals or symptomatology after service is inconsistent with the medical evidence of record, which shows psychiatric treatment beginning in early 2010, well within a year of his discharge from service.  Likewise, the June 2010 and November 2011 VA examination reports and May 2012 addendum disregarded the Veteran's credible lay statements of on-going symptoms and the DSM-IV diagnoses by the Veteran's treating psychiatrist and psychologist at VA; the Board also notes that the November 2011 VA examiner also dismissed their own finding that the Veteran had chronic maladjustment with mixed anxiety and depression.  The opinions are thus inadequate and lacking in probative value.  

More significantly, the Veteran's private psychologist, T. W., found that the Veteran's adjustment disorder with depressed mood is chronic, as his adjustment disorder with depressed mood is recurring.  Similarly, the May 2011 mental status examination by the Veteran's treating psychiatrist at VA shows that the Veteran met the DSM-IV criteria for a psychiatric disorder (bipolar II disorder), with predominantly depressive symptoms, and noted his in-service treatment for adjustment disorder with depression; the September 2011 letter from the VA clinical psychologist also clearly associates his depressive symptoms in service with his current psychiatric disorder.  As such, the evidence suggests that the Veteran's chronic adjustment disorder with depressed mood is causally related to the Veteran's in-service adjustment disorder with anxiety and depressed mood.

The Board also finds that the Veteran's competent and credible testimony supports a nexus between his current adjustment disorder with depressed mood and his in-service adjustment disorder with anxiety and depressed mood.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  The Board acknowledges that there is some conflict in the record as to the exact nature of the Veteran's DSM-IV diagnosis, but nonetheless points out that the record clearly reflects a DSM-IV diagnosis, consistent with the diagnosis and symptoms shown in service and within one year of discharge.  As to the negative nexus opinions of the June 2010 and November 2011 VA examiners, the Board finds that these opinions are inadequate and lacking in probative value, as the examiners disregarded the Veteran's report of symptoms prior to and since his discharge from service and findings that the Veteran had chronic maladjustment with mixed anxiety and depression; the VA examiners' finding that the Veteran has a personality disorder and not a psychiatric disorder is inconsistent with the medical evidence of record.  

Lastly, we are aware that one examiner entered a diagnosis of a personality disorder.  However, psychometric testing was not consistneet with a personality disorder diagnosis.  We find that the appellant does not have a personality disorder and that the opinion that questions the presence of acquired pathology is flawed.

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's chronic adjustment disorder with depressed mood.  With resolution of any reasonable doubt in the Veteran's favor, entitlement to service connection for chronic adjustment disorder with depressed mood is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for chronic adjustment disorder, with depressed mood, is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


